


109 HR 5792 IH: To designate the Department of Veterans Affairs

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5792
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Green of
			 Wisconsin (for himself, Mr.
			 Petri, Mr. Ryan of
			 Wisconsin, and Mr.
			 Sensenbrenner) introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs
		  outpatient clinic in Green Bay, Wisconsin, as the Milo C. Huempfner
		  Department of Veterans Affairs Outpatient Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs outpatient clinic, Green Bay, WisconsinThe Department of Veterans Affairs
			 outpatient clinic in Green Bay, Wisconsin, shall after the date of the
			 enactment of this Act be known and designated as the Milo C. Huempfner
			 Department of Veterans Affairs Outpatient Clinic. Any reference to such
			 medical center in any law, regulation, map, document, record, or other paper of
			 the United States shall be considered to be a reference to the Milo C.
			 Huempfner Department of Veterans Affairs Outpatient Clinic.
		
